FIRST AMENDMENT TO EQUIPMENT LEASE AGREEMENT
 
This FIRST AMENDMENT TO EQUIPMENT LEASE AGREEMENT (this “Amendment”) is dated as
of June 30, 2011, and is entered into by and between GK FINANCING, LLC, a
California limited liability company (“GKF”), and SOUTHERN BAPTIST HOSPITAL OF
FLORIDA, INC., a Florida not for profit corporation d/b/a Baptist Medical Center
(“Hospital”), with reference to the following facts:
 
Recitals:
 
A.           GKF and Hospital are parties to a certain Equipment Lease Agreement
dated July 11, 2002 (the “Lease”), pursuant to which Hospital leases a Leksell
Stereotactic Gamma Unit from GKF.
 
B.           The parties desire to amend the Lease as set forth herein, pursuant
to which (i) the Term of the Lease shall be extended to accommodate the
performance of additional Gamma Knife procedures through July 29, 2011; and (ii)
the removal of the Equipment from the Site shall be scheduled for October 2011.
 
NOW THEREFORE, in consideration of the mutual covenants, conditions and
agreements set forth herein, and for such other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:
 
Agreement:
 
1.           Defined Terms.  Unless otherwise defined herein, the capitalized
terms used herein shall have the same meanings set forth in the Lease.
 
2.           Extension of Lease Term.  The Term of the Lease (which originally
expired on May 2, 2011) is hereby extended through July 29, 2011 (the “Extended
Term”).  No Gamma Knife procedures will be performed by Hospital using the
Equipment after July 29, 2011.
 
3.           Lease Payments; Collections Run-Out Period.  During the Extended
Term, Hospital shall continue to pay Lease Payments to GKF for each and every
Gamma Knife procedure performed (utilizing the Equipment) during the Extended
Term, and shall continue to use diligent efforts to submit claims for
reimbursement and collect on such amounts, all as set forth in Section 8 of the
Lease.  Following the expiration of the Extended Term, Hospital shall, by the
thirtieth (30th) day of each month commencing August 30, 2011 through and
including September 30, 2012 (the “Collections Run-Out Period”), continue to
remit to GKF the aggregate Lease Payment(s) pertaining to Technical Component
Collections (for Gamma Knife procedures utilizing the Equipment) received during
the Collections Run-Out Period.
 
4.           Removal of Equipment.  Pursuant to Section 22 of the Lease (Removal
of Equipment), the Equipment will be removed by GKF from the Site during October
2011, and GKF will coordinate such removal with Hospital administrative
staff.  During the period commencing from the expiration of the Extended Term to
the date on which the Equipment is removed from the Site, GKF shall continue to
pay rent to Hospital for the space occupied by the Equipment, which rent shall
be in the amount of Two Thousand Seventy-Seven Dollars ($2,077) per month.
 
5.           Full Force and Effect.  Except as amended by this Amendment, all of
the terms and provisions of the Lease shall remain in full force and effect.  To
the extent any of the terms of the Lease conflict with the terms of this
Amendment, the terms and provisions of this Amendment shall prevail and control.
 
 
- 1 -

--------------------------------------------------------------------------------

 
 
6.           Miscellaneous.  This Amendment may be executed in separate
counterparts, each of which when so executed and delivered shall be an original,
but all of which counterparts shall together constitute the same
instrument.  The captions and paragraph headings used herein are for convenience
only and shall not be used in construing or interpreting this Amendment.  This
Amendment together with the Exhibits attached hereto constitutes the full and
complete agreement and understanding between the parties hereto concerning the
subject matter hereof and shall supersede any and all prior written and oral
agreements with regard to such subject matter.
 
IN WITNESS WHEREOF, the parties have executed this Amendment effective as of the
date first written above.
 
GKF:
 
Hospital:
     
GK FINANCING, LLC
 
SOUTHERN BAPTIST HOSPITAL OF
   
FLORIDA, INC. d/b/a Baptist Medical Center
     
By:
/s/Ernest A. Bates, M.D.
 
  
   
Ernest A. Bates, M.D.
 
By:
/s/Joseph M. Mitrick, FACHE
 
Policy Committee Member
       
 
 
Name: 
Joseph M. Mitrick, FACHE
               
Title:
Senior Vice President

 
 
- 2 -

--------------------------------------------------------------------------------

 